           Case 2:19-cr-00176-CAS Document 43 Filed 12/18/19 Page 1 of 1 Page ID #:171
PUNEET V. KAKKAR (259816)
Assistant United States Attorney
312 North Spring Street, 14th Floor
Los Angeles, CA 90012
puneet.kakkar@usdoj.gov


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
UNITED STATES OF AMERICA,
                                                                              CR 19-00176-CAS
                                             PLAINTIFF(S)
                             v.
GABRIEL HERNANDEZ,                                                   NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

GOVERNMENT'S EX PARTE APPLICATION FOR SEALING, PROPOSED ORDER SEALING
DOCUMENTS, UNDER SEAL DOCUMENT 1, AND UNDER SEAL DOCUMENT 2




Reason:
 ✔        Under Seal and/or In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Electronic versions are not available to filer
          Per Court order dated:
          Administrative Record
          Other:




December 18, 2019                                             PUNEET V. KAKKAR
Date                                                          Attorney Name
                                                              UNITED STATES
                                                              Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (04/14)                             NOTICE OF MANUAL FILING OR LODGING
